Title: To George Washington from William Bradford, 14 July 1794
From: Bradford, William
To: Washington, George


               
                  
                  [c.14 July 1794]
               
               The Attorney General, agreeably to the directions of the President, has considered the late communication from Georgia and the resolves of the persons assembled at Lexington on the 24th of May last, and has now the honor to report to the president his opinion thereon.
               It appears by Mr Seagrove’s letter that a combination has been formed by a number of persons in Georgia, for the purpose of making a settlement on the Indian lands between the Oconee and Flint Rivers, and there to erect a new and independant state; and to support these measures by forming a chain of strong forts from the Oconee to the Oakmulgee.
               The Attorney General is of opinion that such a combination is an offence against the United States, and little short of a conspiracy to levy war against the government thereof. The measures contemplated by the combination would, at least, be an offence against the act of Congress of the 1st March 1793, which prohibits any settlement on lands belonging to any indian tribe—in contravention of the Treaty of New York which solemnly guaranties those lands to the Creek Nation—and in violation of the Constitution of the United States which declares that no new state shall be formed within the jurisdiction of any other state without the consent of the Legislature of the state concerned as well as of Congress.  Besides, even to hold a fort in the manner contemplated and against the express command of the President of the United States would be an overt act of High Treason. Such an offence therefore, being in contemplation, it seems to be the duty of the Executive to use the most vigorous means in his power to prevent it—and to remove all persons who shall presume to make a settlement on the lands guaranteed by the Treaty of New-York.
               As to the means most proper to be adopted for these purposes the Attorney General apprehends that the following course might be advisable,
               First, To issue a proclamation stating the nature of the information received—the obligation of the United states to suppress such unwarrantable measures & to protect the Creek Nation in the possession of their lands—warning all persons against
                  
                  engaging in such unlawful conspiracies and making known that the most efficient means in the power of the Executive will be adopted to prevent and remove any incroachments on these indian lands.
               Second. To communicate to the Governor of Georgia the determination of the president & to call upon him to cooperate with the Executive of the United States, by using all the means in his power to suppress this combination and to prevent any movements in pursuance of it.
               Third, To give directions to the district Attorney of Georgia, to cause General Clarke and all other persons who may appear, by affidavits duly taken, to have been active in forming or promoting this unlawful combination, to be arrested & to give security to appear and answer at the circuit Court; and in the mean time to keep the peace and be of their good behaivour.
               Fourthly, To give instructions, properly guarded, to the officer commanding the Troops stationed on the Frontiers of Georgia to oppose by all the peaceable means in his power any incroachment on the Lands guaranteed by the Treaty of New York and if peaceable means be ineffectual, to use, after due notice, such other means as he may find absolutely necessary and competent to that object. How far the force at present stationed there may be equal to this object the Attorney General cannot determine but if it be small, that circumstance may provoke resistance & unless it can be reinforced so as to overawe all attempts to make forcible intrusions, he apprehends the instructions had better be omitted.
               Fifthly. If the encroachment & settlement be actually made, & especially if forts be erected in the manner suggested, the Attorney General conceives it will be proper immediatly to detach a corps from the South Carolina Militia or other military force, to remove all intruders from the Lands & to assist in apprehending & bringing the offenders to Justice. Previous to their attempting to remove these persons by force, it might be prudent to order, by proclamation, All such intruders to retire from the lands forthwith as in case of refusal they would answer the same at their peril. Considering the great distance of that part of the U.S. from the seat of Government provisional authority & instructions might be given to some prudent & active officer to order out & march the militia to the frontier of Georgia, as soon
                  
                  as certain information was given him of the incroachment & settlements being made: & a proclamation made by him, would, it is apprehended be sufficient notice to the wrongdoers.
               The Attorney General however has doubts whether the Letter of Mr Seagrove does of itself sufficiently ascertain the fact of the Combination so as to make it advisable to issue a proclamation at present. He therefore submits to the President the propriety of immediately communicating the information received to the Governor of Georgia and of learning from him what Evidence of this Combination he is in possession of, & what measures have been taken by him to suppress it.
               On the subject of the Kentuckey resolves, the Attorney General apprehends that no formal notice should be taken of them at present, unless for the purpose of directing a prosecution. They are clearly libellous in some parts of them, tending to excite sedition & disaffection to the Government; and therefore are indictable. But, generally speaking, publications of this nature are best counteracted by silence and contempt. They perish when left to themselves, but have been frequently made important by a public prosecution, especially, if the prosecution be unsuccessful. In the present disposition of the people of that state, it is conceived, that an attempt to prosecute the authors of those resolves would do more mischief than good.
               The measure formerly recommended of stating the conduct of the government of the United States with respect to their Claims to a free Navigation on the Missisippi, and giving such information respecting the pending negociation as could with propriety be communicated, will probably have, if it has not already had, a favorable effect in dispelling the public discontent in the Western Country. Whether the Letter of the Secretary of State to the Governor of Kentuckey was communicated to the people of that state before it was published by order of Congress does not appear: it is apprehended at least that it was not generally known on the 24th of May when the meeting was held.  The message from the President which communicated it to Congress bears date on the 20th of that month. If, upon a full consideration of that letter, it is thought that any further information can be properly given the Attorney General apprehends that it may be advantageously conveyed thro’ the same channel.
               He has too slight an acquaintance with the history of the
                  
                  pending negociation with Spain to give any decisive opinion respecting the propriety of putting a early close to it: but if it were possible to know definitely what is to be expected from the Court of Spain, so as to be able to communicate the result of the whole negociation to Congress in the course of their next Session, the Attorney General, from his present view of the subject, conceives that every measure proper to procure that determination, should be adopted. All which is respectfully submitted.
               
                  Wm Bradford.
               
            